

Exhibit 10.8

Southern California Edison Company


EXECUTIVE RETIREMENT PLAN












for Executives of Participating


EDISON INTERNATIONAL


Companies




(Composite Plan Document)




























As Restated Effective


December 31, 2008









--------------------------------------------------------------------------------

TABLE OF CONTENTS





PREAMBLE
1
I. DEFINITIONS
 
II. PARTICIPATION
5
 
2.01 Eligibility
5
 
2.02 Pre-1995 Participation
5
III. BENEFIT DETERMINATION AND VESTING
6
 
3.01 Overview
6
 
3.02 Benefit Features
6
 
3.03 Benefit Computation
6
 
3.04 Vesting
7
 
3.05 Benefit of Former Executives
7
IV. RETIREMENT BENEFITS
7
 
4.01 Forms of Benefit Payment
7
 
4.02 Interest
8
 
4.03 Commencement of Payments
8
 
4.04 Severance Benefits
8
V. TERMINATION BENEFITS
9
VI. SURVIVOR BENEFITS
9
 
6.01 Overview
9
 
6.02 Alternative Forms of Payment
9
VII. PAYMENT TERMS AND CONDITIONS
10
 
7.01 Benefits Nonassignable
10
 
7.02 Incapacity
10
 
7.03 Hardship
10
 
7.04 No Fiduciary Relationship
10


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS



VIII. TAXES
11
 
8.01 Taxes on Benefit Payments
11
 
8.02 Taxes on Benefit Accrual
11
IX. BENEFICIARY
11
X. PLAN ADMINISTRATION
11
 
10.01 Plan Interpretation
11
 
10.02 Day-to-Day Administration
11
 
10.03 Limited Liability
11
XI. AMENDMENT OR TERMINATION
12
 
11.01 Authority to Amend or Terminate
12
 
11.02 Limitations
12
XII. CLAIMS AND REVIEW PROCEDURES
12
 
12.01 Claims Procedure
12
 
12.02 Right To Arbitration
13
 
12.03 Arbitration Procedures
13
 
12.04 Enforcement of Award and Fees
14
XIII. MISCELLANEOUS
14
 
13.01 Participation in Other Plans
14
 
13.02 Relationship to Qualified Plan
14
 
13.03 No Right to Employment
14
 
13.04 Forfeiture
15
 
13.05 Benefits Unsecured
15
 
13.06 Validity and Applicable Law
16
 
13.07 Captions
16




ii

--------------------------------------------------------------------------------








SOUTHERN CALIFORNIA EDISON COMPANY


EXECUTIVE RETIREMENT PLAN


As Amended Effective December 31, 2008




PREAMBLE


The purpose of this Plan is to provide supplemental retirement benefits to
Participants and surviving spouses or other designated beneficiaries of such
Participants.


This Plan is hereby amended and restated to reflect that it only applies to
benefits that were accrued and vested prior to January 1, 2005 in accordance
with the provisions of Section 3.04 hereof. Benefits that accrue or vest on or
after January 1, 2005 shall be paid under the Edison International 2008
Executive Retirement Plan (the “2008 Plan”) in accordance with the terms
therein. In no event shall a Participant receive benefits under this Plan and
the 2008 Plan with respect to the same year of service. This amendment and
restatement also includes provisions that were set forth in the Edison
International Severance Plan as of October 3, 2004 but that applied to this Plan
and are thus not material modifications of the Plan that would cause it to be
subject to Section 409A of the Internal Revenue Code of 1986, as amended.
I.
DEFINITIONS


Capitalized terms in the text of the Plan are defined as follows:


Administrator means the Compensation and Executive Personnel Committee of the
Southern California Edison Company Board of Directors.


Affiliate means EIX or any corporation or entity which along with Edison
International, is a component member of a "controlled group of corporations"
within the meaning of Section 414(b) of the Code.


Base Salary means the annual basic rate of pay as fixed by the Company
(excluding Incentive Awards, special awards, commissions, severance pay, and
other non-regular forms of compensation).


Beneficial Owner shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the United States Securities Exchange
Act of 1934, as amended.

1

--------------------------------------------------------------------------------






Beneficiary means the person designated as such in accordance with Article IX of
the Plan.


Benefit Feature means one of the levels of benefit under the Plan as described
in Section 3.02(a).


Board means the Board of Directors of EIX.


Cause means the occurrence of either or both of the following:


(1)
The Participant’s conviction for, or pleading guilty or nolo contendere to,
committing an act of fraud, embezzlement, theft, or other act constituting a
felony; or



(2)
The willful engaging by the Participant in misconduct that is:



(i)
if the event giving rise to the termination of the Participant’s employment does
not occur during a Protected Period, in violation of EIX’s and/or the
Participant’s Employer’s policies and practices applicable to the Participant
from time to time; or



(ii)
if the event giving rise to the termination of the Participant’s employment
occurs during a Protected Period, that would have resulted in the termination of
the Participant’s employment by EIX or the Participant’s Employer under EIX’s
and/or the Participant’s Employer’s policies and practices applicable to the
Participant in effect immediately prior to the start of the Protected Period.
However, no act or failure to act, on the Participant’s part, shall be
considered “willful” unless done, or omitted to be done, by the Participant not
in good faith and without reasonable belief that his or her action or omission
was in the best interest of EIX and his or her Employer.



Change in Control means any one or more of the following:


(1)
Any Person (other than a trustee or other fiduciary holding securities under an
employee benefit plan of EIX or an EIX affiliate) becomes the Beneficial Owner,
directly or indirectly, of securities of EIX representing thirty percent (30%)
or more of the combined voting power of EIX’s then outstanding securities. For
purposes of this clause, “Person” (or “group” as used in the definition of
Person) shall not include one or more underwriters acquiring newly-issued voting
securities (or securities convertible into voting securities) directly from EIX
with a view towards distribution.


2

--------------------------------------------------------------------------------






(2)
On any day after January 1, 2001 (the “Measurement Date”) Continuing Directors
cease for any reason to constitute a majority of the Board. A director is a
“Continuing Director” if he or she either:



(i)
was a member of the Board on the applicable Initial Date (an “Initial
Director”); or



(ii)
was elected to the Board, or was nominated for election by EIX’s shareholders,
by a vote of at least two-thirds (2/3) of the Initial Directors then in office.



A member of the Board who was not a director on the applicable Initial Date
shall be deemed to be an Initial Director for purposes of clause (ii) above if
his or her election, or nomination for election by EIX’s shareholders, was
approved by a vote of at least two‑thirds (2/3) of the Initial Directors
(including directors elected after the applicable Initial Date who are deemed to
be Initial Directors by application of this provision) then in office. For these
purposes, “Initial Date” means the date that is two years before the Measurement
Date.


(3)
EIX is liquidated; all or substantially all of EIX’s assets are sold in one or a
series of related transactions; or EIX is merged, consolidated, or reorganized
with or involving any other corporation, other than a merger, consolidation, or
reorganization that results in the voting securities of EIX outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of EIX (or as surviving entity) outstanding immediately after such
merger, consolidation, or reorganization. Notwithstanding the foregoing, a
bankruptcy of EIX or a sale or spin-off of an EIX subsidiary (short of a
dissolution of EIX or a liquidation of substantially all of EIX’s assets,
determined on an aggregate basis) will not constitute a Change in Control of
EIX.



(4)
The consummation of such other transaction that the Board may, in its discretion
in the circumstances, declare to be a Change in Control of EIX for purposes of
this Plan.



Code means the Internal Revenue Code of 1986, as amended.


Company means the Affiliate employing the Participant. Notwithstanding the
foregoing, with respect to a particular Participant’s benefits under the Plan,
for purposes of determining which Employer is obligated to pay such benefits,
Company as to such Participant and benefits means the Employer employing the
Participant upon the Participant’s Termination of Employment (or, as to any
distribution of any benefit under the Plan prior to the Participant’s
Termination of Employment, the Employer employing the Participant at the time of
such distribution).



3

--------------------------------------------------------------------------------




Disability means the Participant’s eligibility for benefits under his or her
Employer’s long-term disability plan applicable to the Participant, as
determined by the Employer.


EIX means Edison International or any successor thereto.


Employer means EIX or any affiliated business of EIX that has adopted this Plan
with the written consent of EIX, including but not limited to Southern
California Edison, Edison Capital, Edison Mission Energy or Edison O&M (or any
such entity’s successor). As the context may require, a Participant’s Employer
means the Employer that employs or last employed the Participant.


Financial Hardship means an unexpected and unforeseen financial disruption
arising from an illness, casualty loss, sudden financial reversal, or other such
unforeseeable occurrence as determined by the Administrator or its designee.
Needs arising from foreseeable events such as the purchase of a residence or
education expenses for children will not, alone, be considered a Financial
Hardship.


Incentive Award means the dollar amount of incentive (bonus) awarded by the
Company to the Participant pursuant to the terms of an annual incentive award
plan.


Participant means a key employee of an Affiliate, who (i) is a U.S. employee or
an expatriate and is based and paid in the U.S., (ii) has been designated as an
executive by the Administrator, the Company Board or the Company CEO for
purposes of the Plan, and (iii) qualifies as a member of the "select group of
management or highly compensated employees" under the Employee Retirement Income
Security Act of 1974, as amended.


Person shall have the meaning ascribed to such term in Section 3(a)(9) of the
United States Securities Exchange Act of 1934, as amended, and used in Section
13(d) and 14(d) thereof, including a group as contemplated by Sections 13(d)(3)
and 14(d)(2) thereof.


Plan means the Southern California Edison Company Executive Retirement Plan.


Protected Period means the period related to a Change in Control that is deemed
to commence on the date that is six months before the date of the actual Change
in Control and end on the date that is two years after the Change in Control.


Qualified Plan means the Southern California Edison Company Retirement Plan, or
a successor plan, intended to qualify under Section 401(a) of the Code.


Retirement means separation from the Company upon attainment of at least age 55
with at least 5 Years of Service.


Senior Officer means (i) the CEO, President, Executive Vice Presidents, Senior
Vice Presidents and elected Vice Presidents of the Sponsor and EIX, (ii) any
officer of other Affiliates who has

4

--------------------------------------------------------------------------------




been designated as a Section 16 Officer by the Board, and (iii) any other
Affiliate employee designated by the Administrator to be a Senior Officer for
purposes of the Plan.


Special Election means an election made by a Participant who has been terminated
without Cause (other than due to the Participant’s Disability).


Sponsor means the Southern California Edison Company.


Termination Date means the last day the Participant is actually employed by an
Employer in connection with the event that entitles the Participant to severance
benefits.


Termination of Employment means the voluntary or involuntary cessation of the
Participant's employment with the Company for any reason other than death or
Retirement. Termination of Employment will not be deemed to have occurred for
purposes of this Plan if the Participant is reemployed by another Affiliate
within 30 days of ceasing work with the Company.


Total Compensation means (i) for non-Senior Officer Participants, the annualized
average Base Salary as fixed by the Company based on the Participant’s 36
highest months of Base Salary, and (ii) for Senior Officers, the annualized
average of Base Salary plus Incentive Award based on the 36 months in which the
Participant had the highest combination of Base Salary and Incentive Award. The
36 months need not be consecutive. For purposes of determining the highest 36
months for Senior Officers, each of the Participant’s annual Incentive Awards
will be spread evenly over the months worked in the years in which the Incentive
Awards were earned. In no event will Total Compensation be less than the dollar
amount determined under the terms of the Plan in effect on March 31, 1999 for
Employees who were Participants on that date.


Year of Service means a calendar year in which the Participant is credited with
1,000 or more hours of service with the Company determined in accordance with
the terms of the Qualified Plan.
II.
PARTICIPATION
2.01    Eligibility
Individuals are eligible to participate in the Plan when they become Senior
Officers or are designated as executives by the Administrator, the Company Board
or the Company CEO for purposes of this Plan. Participation in the Plan will
continue as long as the individual remains a Senior Officer or a designated
executive (subject to any applicable Plan restrictions).


2.02    Pre-1995 Participation
Employees who were Participants in the Plan on December 31, 1994 will continue
to participate in the Plan as long as they remain designated as executives.

5

--------------------------------------------------------------------------------




III.
BENEFIT DETERMINATION AND VESTING
3.01    Overview
Benefits under the Plan will be payable with respect to any vested Participant
upon Retirement to the extent the benefit payable under this Plan exceeds the
benefit payable under other specified plans as provided under Section 3.03(a).
3.02    Benefit Features
(a) The Plan provides a supplemental retirement benefit calculated in accordance
with Section 3.03 below. The Plan incorporates the following Benefit Features:


(i)
Recognition of the amount of Base Salary that is not recognized for purposes of
calculating benefits under the Qualified Plan due to limits imposed by the Code
under Sections 415(b) or 401(a)(17).



(ii)
Recognition of deferred salary that is not recognized for purposes of
calculating benefits under the Qualified Plan.



(iii)
Recognition of Incentive Awards that are not recognized for purposes of
calculating benefits under the Qualified Plan.



(iv)
An additional 0.75% benefit accrual over that provided by the Qualified Plan is
earned for each Year of Service up to ten Years of Service. Plan eligibility
during those years is not required.



(b) Senior Officers are eligible for all four Benefit Features. Other
Participants are eligible for Benefit Features (i) and (ii) only.


(c) Participants in the Plan on December 31, 1994, are eligible for all four
Benefit Features as long as they remain eligible to participate in the Plan,
unless they were participants in the Plan on December 31, 1992 and did not elect
to participate in the Executive Disability and Survivor Benefit Program, in
which case they are not eligible for Benefit Feature (iv).
3.03 Benefit Computation
(a) The Sponsor will calculate the amount of any benefits payable under the Plan
for each Participant at the time of the Participant's Retirement, death, or
termination with a deferred vested benefit. The amount payable under this Plan
will be that dollar amount calculated pursuant to Section 3.03(b), reduced by
(i) the dollar amount payable to the Participant (or spouse or contingent
annuitant) under the terms of the Qualified Plan, or other Affiliate defined
benefit plan, after taking into account any applicable restrictions or
limitations as to such payments required by the Code or other applicable law or
the terms of the Qualified Plan, or other applicable Affiliate defined benefit
plan, and (ii) the actuarial single life annuity value, as

6

--------------------------------------------------------------------------------




defined in the Qualified Plan, of the Participant’s Profit Sharing Account under
the Sponsor’s Stock Savings Plus Plan, or successor plan.


(b) The Participant’s Total Compensation will be used to calculate benefit
amounts based on the formulas set forth in Section 4.02(a) of the Qualified
Plan, including Subsection (1) but excluding Subsection (2), and Section 4.12(b)
of the Qualified Plan, notwithstanding the Participant’s eligibility for such
benefits under the terms of the Qualified Plan. The initial calculation of any
Plan benefits based on Total Compensation including Incentive Awards will assume
a target bonus for the final year of employment subject to adjustment based on
the actual Incentive Award made. If the final Incentive Award is made after
benefits under the Plan are paid or commenced under the Plan, the benefit will
be recalculated from inception, any increase to date will be paid in a one-time
adjustment to true-up payments already made, and future payments, if any, will
be adjusted accordingly. Any benefit decreases will be reflected in a one-time
adjustment in the account balance effective with the payment starting the
following January. Notwithstanding any other provision of the Plan to the
contrary, a maximum of 35 Years of Service will be recognized for purposes of
the benefit determination under Section 4.02(a) of the Qualified Plan for
Participants whose initial eligibility date under the terms of the Plan is after
April 1, 1999.
3.04 Vesting
The right to receive benefits under the Plan will vest when the Participant (i)
has completed five Years of Service with an Affiliate, (ii) is determined by the
Administrator to be permanently and totally disabled while employed with an
Affiliate, or (iii) dies while employed with an Affiliate.
3.05 Benefit of Former Executives
A vested Participant who remains employed with an Affiliate until Retirement but
is no longer a designated executive will retain a benefit in the Plan based on
the Participant’s Total Compensation and service determined as of the last date
of the Participant’s eligible status and reduced by the amounts specified in
Section 3.03(a) determined upon the Participant’s Retirement.
IV.
RETIREMENT BENEFITS
4.01 Forms of Benefit Payment
(a) The normal form of benefit payout under this Plan is a joint and survivor
annuity which will commence upon Retirement of the Participant and be paid
monthly for the lifetime of the Participant. Upon the death of the Participant,
the survivor will be entitled to the benefits payments described in Article VI.


(b) If, at least 90 days prior to his or her Retirement, the Participant elects
an alternative form of payout, upon Retirement by the Participant (either early
or normal Retirement), the value of his or her benefits payable under this Plan
as of the date of Retirement will be paid in the manner elected by the
Participant in (i) a single lump-sum payment calculated using the rate of
interest

7

--------------------------------------------------------------------------------




determined pursuant to Section 4.02, and based upon the mortality table
prescribed in Revenue Ruling 2001-62, (ii) in monthly installments (of
principal, plus interest) over a period of 60 months, or (iii) in monthly
installments (of principal, plus interest) over a period of 120 months.


(c) If a Participant elects a payout in monthly installments of principal plus
interest over a period of 60 months or 120 months, monthly payments will be
calculated in such a way that equal monthly payments on the first day of each
month for the remainder of the payout period with interest would bring the
balance to zero by the end of that period. The account will be reamortized
annually effective January 1st based on the December 31st account balance and
the revised interest rate as determined pursuant to Section 4.02.
4.02 Interest
The annual reamortization of payments described in Section 4.01(c) will be
determined using a monthly rate of interest that is one-twelfth of the average
Moody's Corporate Bond Yield for Aa Public Utility Bonds for the twelve months
preceding November 1st of the prior year. This interest rate determined on an
annualized basis will also be used to calculate starting balances and lump sums
for purposes of Section 4.01(b).
4.03 Commencement of Payments
Payments under this Plan on account of Retirement will be paid in full if the
lump-sum option is chosen, or will begin to be paid in monthly installments, if
a monthly payment option is chosen, within 30 days of the date on which the
Participant retires, or as soon thereafter as practicable. To the extent
reasonably practicable, monthly payments under this Plan will be made at a time
coincident with the payment of benefits under the Qualified Plan.
4.04 Severance Benefits
If the Participant has attained age 55 at the time of his Termination of
Employment, then the Participant’s benefit will be paid or payments will
commence within 30 days after the Participant’s Termination Date, or as soon
thereafter as practicable, in the retirement payment form elected by the
Participant (such benefits will be paid in the retirement payment form elected
by the Participant even if the Participant does not have at least five years of
service credit) or in the form elected by the Participant on the Special
Election form (in such form as may be approved by the Committee). If a
Participant makes an election on the Special Election form and such form is
received by EIX more than 90 days before the Participant’s Termination Date,
such election shall control over any other election made by the Participant;
otherwise, the Participant’s regular election will control. If the Participant
has not attained age 55 at the time of his Termination of Employment, then the
Participant’s benefit will be paid or payments will commence within 30 days
after the date the Participant actually attains age 55, or as soon thereafter as
practicable. In such circumstances, the Participant’s form of payment will be
determined in accordance with the Plan, except that the Participant may by
written notice to EIX at least 90 days before he or she attains age 55 elect an
optional form of payment from any of the retirement payment options available,
in which case the Participant’s benefit will be paid in the form so elected by
the Participant.

8

--------------------------------------------------------------------------------




V.
TERMINATION BENEFITS
If the Participant terminates his or her employment with the Company prior to
Retirement (either early or normal), but with a deferred vested interest in the
Plan, benefits will be payable under this Plan reduced by the amounts specified
in Section 3.03(a) determined as of the benefit commencement date adjusted to
reflect any distributions from the Participant’s Profit Sharing Account under
the Sponsor’s Stock Savings Plus Plan, or successor plan, that occurred since
the employment termination date in a manner consistent with the Qualified Plan.
If the vested individual was not a designated executive at the time employment
was terminated, the Plan benefit determined before the Section 3.03(a)
reductions will be based on the Participant’s Total Compensation and service
determined as of the last date of the Participant’s status as a designated
executive. Subject to Section 4.04 but notwithstanding any other provision in
the Plan to the contrary, any benefits payable under this Plan due to
Termination of Employment will be paid as an annuity only, beginning at age 55
and calculated as of the Participant's Normal Retirement Age under the Qualified
Plan, reduced for early retirement by multiplying that amount by a factor of
0.536. A joint and survivor annuity will be the normal form of benefit. The
Participant may elect another annuity option available under the Qualified Plan,
subject to the same terms and conditions as would apply to such an election
under the Qualified Plan.
VI.
SURVIVOR BENEFITS
6.01 Overview
In addition to the amount payable hereunder to a retired Participant, this Plan
will pay a benefit, similarly computed, to an eligible surviving spouse or to a
contingent annuitant under the "Spouse's Pension", the "Pre-retirement Survivor
Annuity Option", or the "Contingent Annuitant Option" provisions of the
Qualified Plan if such spouse's pension, survivor annuity or contingent annuity
is reduced or limited as required by currently applicable law or the terms of
the Qualified Plan.
6.02 Alternative Forms of Payment
(a) Upon the death of a Participant who has elected an alternative form of
benefit payment under the Plan prior to the receipt of the full amount credited
to his or her account, the balance of the account will be paid in accordance
with the Participant's previously elected method of payment to the Participant's
designated beneficiary or beneficiaries, as provided herein, over the remainder
of the elected payout period until the full amount has been paid.


(b) If the 60 or 120 month payout options have been chosen, and if no designated
beneficiary or beneficiaries survive the Participant, or if a designated
beneficiary dies before the balance of the account has been paid, the balance of
the account of the Participant or of the designated beneficiary will be paid in
one lump-sum payment to the estate of the Participant if no designated
beneficiaries survive him or her, or if such designated beneficiaries survive
the Participant, to the estate of whomever was last receiving benefit payments,
as soon as practicable following the Participant's or the designated
beneficiary's death.



9

--------------------------------------------------------------------------------




(c) If the Participant dies while an active Employee, and a benefit is payable
under the Plan, the designated beneficiary or beneficiaries, or if no designated
beneficiaries survive the Participant, the Participant’s estate may select any
of the benefit payout options described in Section 4.01(b).
VII.
PAYMENT TERMS AND CONDITIONS
7.01 Benefits Nonassignable
Benefits under this Plan will be binding upon and inure to the benefit of the
heirs, legal representatives, successors and assigns of the parties.
Notwithstanding the foregoing, the right to receive payment hereunder is hereby
expressly declared to be personal, nonassignable and nontransferable, except by
will, intestacy, or as otherwise required by law, and in the event of any
attempted assignment, alienation or transfer of such rights contrary to the
provisions hereof, the Company will have no further liability for payments
hereunder.
7.02 Incapacity
If any person entitled to payments under this Plan is incapacitated and unable
to use such payments in his or her own best interest, the Company or Sponsor may
direct that payments (or any portion) be made to that person’s legal guardian or
conservator, or that person’s spouse, as an alternative to payment to the person
unable to use the payments. The Company or Sponsor, as the case may be, will
have no obligation to supervise the use of such payments, and court‑appointed
guardianship or conservatorship may be required.
7.03 Hardship
Upon written application made to the Administrator, the Participant or his or
her designated beneficiary or beneficiaries may request payment in some form
other than the method of payment originally elected. Such request must establish
to the satisfaction of the Administrator or its designee that special
circumstances, such as Financial Hardship, exist which require such a variation
in payment. The Administrator, or its designee, will exercise sole discretion in
allowing or refusing such requests, and the decision of the Administrator or its
designee on such requests will be final.
7.04 No Fiduciary Relationship
Nothing contained in this Plan, and no action taken pursuant to any of its
provisions, will create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Company or Sponsor and the Participant, a
designated beneficiary, or any other beneficiaries of the Participant, or any
other person. To the extent that any person acquires a right to receive payments
from the Company under the provisions hereof, such right will be no greater than
the right of any unsecured general creditor of the Company.



10

--------------------------------------------------------------------------------




VIII.
TAXES
8.01 Taxes on Benefit Payments
Any amounts paid under this Plan on account of termination, Retirement, death or
hardship will be subject to any income tax withholding or other deductions as
may be required by federal, state, or local law.
8.02 Taxes on Benefit Accrual
A Participant’s annual benefit accrual may be subject to federal, state or local
payroll taxes. Such taxes will be withheld from the Participant’s salary as may
be required by federal, state or local law.
IX.
BENEFICIARY
At the time the Eligible Employee elects his or her payout method under this
Plan, he or she shall designate a beneficiary or beneficiaries. The designation
may be changed at any time by the Eligible Employee; however, the consent of a
spouse may be required.
X.
PLAN ADMINISTRATION
10.01 Plan Interpretation
The Administrator (either directly or through its designees) will have power and
authority to interpret, construe, and administer this Plan; provided that, its
authority to interpret this Plan will not cause its decisions in this regard to
be entitled to a deferential standard of review in the event that an Participant
or beneficiary seeks review of the Administrator’s decision as described in
Article XII.
10.02 Day-to-Day Administration
Day to day administration of the Plan has been delegated by the Administrator to
the Sponsor, under the direction of the officer responsible for Human Resources,
or such other individuals as may be authorized by him or her to perform such
duties. Such administration will include the power to interpret the Plan and
make such equitable adjustments as may be necessary to effectuate the purposes
thereof.
10.03 Limited Liability
Neither the Administrator, nor any of its members or designees, will be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan.

11

--------------------------------------------------------------------------------




XI.
AMENDMENT OR TERMINATION
11.01 Authority to Amend or Terminate
The Administrator will have full power and authority to prospectively modify or
terminate this Plan, and the Administrator's interpretations, constructions and
actions, including any valuation of the Participant's account or benefits, or
the amount or recipient of the payment to be made, will be binding and
conclusive on all persons for all purposes. Absent the consent of the
Participant, however, the Administrator will in no event have any authority to
modify this section. However, no such amendment or termination will apply to any
person who has then qualified for or is receiving benefits under this Plan.
11.02 Limitations
In the event of Plan amendment or termination which has the effect of
eliminating or reducing a benefit under the Plan, the benefit payable on account
of a retired Participant or survivor or other beneficiary will not be impaired,
and the benefits of other Participants will not be less than the benefit to
which each such Participant would have been entitled if he or she had retired
immediately prior to such amendment or termination.
XII.
CLAIMS AND REVIEW PROCEDURES
12.01 Claims Procedure
(a) The Administrator will notify a Participant or his or her Beneficiary (or
person submitting a claim on behalf of the Participant or Beneficiary) (a
“claimant”) in writing, within 90 days after his or her written application for
benefits, of his or her eligibility or noneligibility for benefits under the
Plan. If the Administrator determines that a claimant is not eligible for
benefits or full benefits, the notice will set forth (1) the specific reasons
for the denial, (2) a specific reference to the provisions of the Plan on which
the denial is based, (3) a description of any additional information or material
necessary for the claimant to perfect his or her claim, and a description of why
it is needed, and (4) an explanation of the Plan's claims review procedure and
other appropriate information as to the steps to be taken if the claimant wishes
to have the claim reviewed. If the Administrator determines that there are
special circumstances requiring additional time to make a decision, the
Administrator will notify the claimant of the special circumstances and the date
by which a decision is expected to be made, and may extend the time for up to an
additional 90-day period.


(b) If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 60 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Administrator of the petition, the
Administrator will afford the claimant (and counsel, if any) an opportunity to

12

--------------------------------------------------------------------------------




present his or her position to the Administrator in writing, and the claimant
(or counsel) will have the right to review the pertinent documents. The
Administrator will notify the claimant of its decision in writing within the
60-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the claimant and the specific provisions
of the Plan on which the decision is based. If, due to special circumstances
(for example, because of the need for a hearing), the 60-day period is not
sufficient, the decision may be deferred for up to another 60-day period at the
election of the Administrator, but notice of this deferral will be given to the
claimant. In the event of the death of the Participant, the same procedures will
apply to the Participant's Beneficiaries.
12.02 Right To Arbitration


Because it is agreed that time will be of the essence in determining whether any
payments are due to a Participant or his or her beneficiary under this Plan, a
Participant or beneficiary may, if he or she desires, submit any claim for
payment under this Plan to arbitration. This right to select arbitration will be
solely that of the Participant or beneficiary and the Participant or beneficiary
may decide whether or not to arbitrate in his or her discretion. The "right to
select arbitration" is not mandatory on the Participant or beneficiary, and the
Participant or beneficiary may choose in lieu thereof to bring an action in an
appropriate civil court. Once an arbitration is commenced, however, it may not
be discontinued without the mutual consent of both parties to the arbitration.
During the lifetime of the Participant only he or she can use the arbitration
procedure set forth in this section.
12.03 Arbitration Procedures
(a) Any claim for arbitration may be submitted as follows: if a Participant or
beneficiary has submitted a request to be paid under this Plan and the claim is
finally denied by the Sponsor in whole or in part, such claim may be filed in
writing with an arbitrator of the Participant's or beneficiary's choice who is
selected by the method described in the next four sentences. The first step of
the selection will consist of the Participant or beneficiary submitting a list
of five potential arbitrators to the Sponsor. Each of the five arbitrators must
be either (1) a member of the National Academy of Arbitrators located in the
State of California or (2) a retired California Superior Court or Appellate
Court judge. Within one week after receipt of the list, the Sponsor will select
one of the five arbitrators as the arbitrator for the dispute in question. If
the Sponsor fails to select an arbitrator within one week after receipt of the
list, the Participant or beneficiary will then designate one of the five
arbitrators for the dispute in question.


(b) The arbitration hearing will be held within seven days (or as soon
thereafter as possible) after the picking of the arbitrator. No continuance of
said hearing will be allowed without the mutual consent of the Participant or
beneficiary and the Sponsor. Absence from or nonparticipation at the hearing by
either party will not prevent the issuance of an award. Hearing procedures which
will expedite the hearing may be ordered at the arbitrator's discretion, and the
arbitrator may close the hearing in his or her sole discretion when he or she
decides he or she has heard sufficient evidence to satisfy issuance of an award.
The arbitrator's award will be rendered as expeditiously as possible and in no
event later than one week after the close of the hearing.



13

--------------------------------------------------------------------------------




(c) In the event the arbitrator finds that the Sponsor has breached this Plan,
he or she will order the Sponsor to pay to the Participant or beneficiary within
two business days after the decision is rendered the amount then due the
Participant or beneficiary. The award of the arbitrator will be final and
binding upon the parties.
12.04 Enforcement of Award and Fees
The award may be enforced in any appropriate court as soon as possible after its
rendition. The Sponsor will be considered the prevailing party in a dispute if
the arbitrator determines (1) that the Sponsor has not breached this Plan and
(2) the claim by the Participant or his or her beneficiary was not made in good
faith. Otherwise, the Participant or his or her beneficiary will be considered
the prevailing party. In the event that the Sponsor is the prevailing party, the
fee of the arbitrator and all necessary expenses of the hearing (excluding any
attorneys' fees incurred by the Sponsor) including stenographic reporter, if
employed, will be paid by the losing party. In the event that the Participant or
his or her beneficiary is the prevailing party, the fee of the arbitrator and
all necessary expenses of the hearing (including all attorneys' fees incurred by
the Participant or his or her beneficiary in pursuing his or her claim),
including the fees of a stenographic reporter if employed, will be paid by the
Sponsor.
XIII.
MISCELLANEOUS
13.01 Participation in Other Plans
The Participant will continue to be entitled to participate in all employee
benefit programs of the Company as may, from time to time, be in effect.
However, Total Compensation includable under this Plan will be deemed salary or
other compensation to the Participant for the purpose of computing benefits
under this Plan only, and will be used only under this Plan to calculate those
benefits to which the Participant would otherwise be entitled under the
Qualified Plan if such Total Compensation could have been included in the
determination of benefits under that Plan.
13.02 Relationship to Qualified Plan
This Plan will to the full extent possible under currently applicable law be
administered in accordance with, and where practicable according to the terms of
the Qualified Plan. Notwithstanding the foregoing, the terms of this Plan shall
control benefits payable under this Plan whenever the terms of the Qualified
Plan differ from this Plan.
13.03 No Right to Employment
Nothing contained herein will be construed as conferring upon the Participant
the right to continue in the employ of the Company, in any particular salary
grade, or in any other capacity. If the Participant ceases to be an Participant
in the Plan but remains in the employ of the Company, any benefits due the
Participant under the Plan will not be payable until such time as he or she
retires, or ceases to be an employee of the Company, and then only subject to
the terms and conditions contained in this Plan.

14

--------------------------------------------------------------------------------




13.04 Forfeiture
The payments to be made pursuant to the Plan require the Participant, for so
long as the Participant remains in the active employ of the Company, to devote
substantially all of his or her time, skill, diligence and attention to the
business of the Company, and not to actively engage, either directly or
indirectly, in any business or other activity adverse to the best interests of
the business of the Company. In addition, the Participant will remain available
during Retirement for consultation in any matter related to the affairs of the
Company. Any breach of these conditions will result in complete forfeiture of
any further benefits under the Plan. If the Participant will fail to observe any
of the above conditions, or if he or she will be discharged by the Company for
malfeasance or willful neglect of duty, then in any of said events, the payments
under this Plan will not be paid, and the Sponsor and the Company will have no
further liability therefor.
13.05 Benefits Unsecured
A Participant’s benefits will be unsecured and will be paid in cash from the
general funds of the Participant’s Company. Notwithstanding the foregoing or
anything in the definition of “Company” to the contrary, and at the sole
discretion of EIX, EIX may determine that for purposes of benefits payable under
the Plan, EIX shall be deemed to be the Company obligated to pay such benefits.
Such an election by EIX may be made, in EIX’s sole discretion, as to all Plan
benefits, as to only certain benefits, and/or as to only certain Employers or
Participants, and will be deemed an assumption of the specified benefit
obligations of the applicable Employers. Subject to the further provisions
hereof, EIX will be solely obligated to pay any such benefits and no Participant
(or Beneficiary) will have a claim as to any other Employer with respect to such
benefits. Upon an election by EIX under this Section 13.05, benefits covered by
the election will be paid from the general funds of EIX (and not the Employer
that would otherwise pay the benefits), provided that EIX may require that as
between EIX and the Employer that would otherwise pay such benefits, the
Employer will be responsible to pay EIX for the assumption of such obligations
in accordance with funding arrangements determined by EIX at the time of
election or any time thereafter. To the extent such Employer fails to comply
with such funding arrangements or obtains any refund or offset of payments made
from the Employer to EIX without the consent of EIX, the Employer that would
otherwise be responsible for payment of benefits to the applicable Participant
will remain responsible for such benefits. EIX will effectuate any such election
pursuant to this Section 13.05 by providing written notice to the Administrator
and the applicable Employers regarding the effective date of such election, and
the benefits, Employers and Participants for which the election is applicable.
The funding arrangements established by EIX at the time of its election, or from
time to time thereafter, will set forth the method by which the Employers will
remit funds to EIX in consideration of Plan benefit obligations that are assumed
by EIX. Such a method may include, but is not limited to, lump sum payment by an
Employer to EIX of relevant benefits accrued through the date of EIX’s election
based on the Projected Benefit Obligation (“PBO”) with regular periodic payments
to EIX of continuing accruals; regular periodic payments by an Employer to EIX
of benefits accrued based on the PBO beginning with the date of EIX’s election
through the date such benefits become due under the Plan; lump sum payment by an
Employer to EIX at the time benefits become due under the Plan; or intercompany
payables and receivables used with funding on a “pay-as-you-go” basis. Projected
Benefit Obligation represents the actuarial present value of

15

--------------------------------------------------------------------------------




vested and non-vested benefit obligation based on expected future Total
Compensation of Executives. No special or separate fund will be established and
no other segregation of assets will be made to assure the payment of any
benefits hereunder. No person will have by virtue of the provisions of this
Plan, any interest in such assets. In the event that, in its discretion, the
Company purchases an insurance policy or policies insuring the life of the
Participant to allow the Company to recover, in whole, or in part, the cost of
providing the benefits hereunder, neither the Participant, the survivor or other
designated beneficiary(ies) nor any other beneficiary will have any rights
whatsoever therein; the Company will be the sole owner and beneficiary thereof
and will possess and may exercise all incidents of ownership therein.
13.06 Validity and Applicable Law
If any of the provisions of this Plan will be held invalid, or be held to
violate any law, the remainder of this Plan will not be affected thereby and
will remain in full force and effect. This Plan will be governed by the laws of
the State of California.
13.07 Captions
The captions of the articles and sections of the Plan are for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.




SOUTHERN CALIFORNIA EDISON COMPANY





16